Citation Nr: 1510502	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970, to include a tour of duty in Vietnam.  He was a member of the Army National Guard from December 1976 to June 1977, with periods of active duty training (ACDUTRA) and inactive duty training.  Further, as a member of the Army Reserves he was called to active duty from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the San Juan, Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for posttraumatic stress disorder (PTSD).

In a December 2007 decision, the Board recharacterized the issue on appeal, to reflect that service connection for an acquired psychiatric disability had been previously and finally denied by the Board in a July 1989 decision, and service connection for PTSD had been denied in multiple RO decisions, most recently in February 2000.  Reopening of the previously denied claim was therefore required, and the claim was remanded for adjudication on that basis.

When the claim was returned to the Board in September 2012, the matter was reopened, and the underlying claim of service connection was then remanded for additional development.  At that time the Board also again recharacterized the issue on appeal, to reflect that although the Veteran had claimed service-connection for PTSD, the matter in fact included all competing psychiatric diagnoses reflected in the record.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2014, the Board again remanded the claim for development.  The matter has now returned to the Board for further appellate consideration.

The Veteran testified at a hearing held before the undersigned at the RO in June 2007; a transcript of the hearing is of record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required in this case.  The examination and opinions secured by VA as a result of 2012 and 2014 remands are not adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In order to forestall the need for any further remands, the Board finds it appropriate to set forth the apparent theories of the case, and to make certain findings regarding the applicability of the law and regulations.

The Veteran's first theory of entitlement is that of direct service connection based on his Vietnam service.  He has not clearly enunciated any stressor events, and his service treatment records are silent regarding any in-service psychiatric treatment.  Nevertheless, he did serve in Vietnam.  While he was not involved in combat, and would not appear, as a cook, to have been exposed to such, he was injured by an exploding rifle, and was in situations where a fear of hostile enemy action would have been reasonable and consistent with his service.  38 C.F.R. § 3.304(f).

With regard to his first period of service from 1968 to 1970, an examiner must address whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder, be it PTSD, schizophrenia, or depression, is caused or aggravated by military service.

Following that period of service, the Veteran worked with the police in Puerto Rico.  He was also a member of the ARNG for a short time.  He had multiple accidents during this period, and is shown to have first sought psychiatric treatment in approximately 1980.  Treatment and complaints continued, with some variance in the details and allegations, through late 1990 and the Veteran's enlistment in the Army Reserves.  The Veteran has not made a clear allegation of service connection based on his ARNG service.

For this period, it appears that a psychiatric disorder was first manifested.  While such may be shown to be related to the Veteran's first period of service, it is clear that an acquired psychiatric condition was extant prior to his Reserve service.  The Board stresses that clear and unmistakable evidence of its existence is not required; the Veteran was not examined for his entry onto active duty in January 1991, and so the presumption of soundness does not apply.  38 U.S.C.A. § 1111.  His examination for enlistment in October 1990, which does not trigger any presumption, was psychiatrically normal.  However, it is clear that the Veteran was less than forthright in reporting his medical history.  Ample private and VA medical records, as well as the Veteran's own statements, show numerous instances of diagnosis and treatment for chronic mental health problems.

The question with regard to the most recent period of active duty, then, is whether the pre-existing psychiatric disability was aggravated by military service.  The law presumes that if a pre-existing condition worsens during active duty, such aggravation is due to service, unless clear and unmistakable evidence establishes that the worsening is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, after entry onto active duty, the Veteran reported a flare-up in his psychiatric symptoms, described as intrusive nightmares of unspecified Vietnam experiences.  The Veteran was found the have PTSD and was determined to be unfit for deployment.  He was eventually released from active duty and the Reserves.

A medical opinion is needed to determine whether the reported January 1991 nightmares represent a worsening of a pre-existing psychiatric disability, or were a temporary flare-up of the same symptoms reported in pre-service treatment records.  If they do represent a chronic worsening, an opinion as to whether such is clearly and unmistakably due to natural progression is required.  

The prior Board remand failed to make clear the different standards of proof required with regard to each period of service and theory of entitlement.  This has contributed to the inadequacy of the opinions of record.  Additionally, however, the examiner has reasoned that no nexus is warranted because of the lack of a "temporal relationship."  No such relationship is required.  The law in fact explicitly allows that a condition may first arise or be aggravated many years after service, due to service-connected causes.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale for the opinions expressed is therefore inadequate.

On remand, a new VA psychiatric examination is required which fully considers the accurate evidence of record and offers a rationale supportable by such facts and the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all health care providers currently treating him for his mental health complaints.

For each identified private provider, request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for updated treatment records.  Upon receipt of such, take appropriate action to contact each provider and request complete updated records.

For identified VA providers, associate with the claims file complete updated VA treatment records.  Ensure that all periods since September 2009 are accounted for.

2.  Schedule the Veteran for a VA mental disorders examination with an examiner other than she who conducted the April 2013 examination and offered the addendum September 2014 examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.

The examiner must:

a)  Identify all current acquired psychiatric disorders; for VA purposes this includes all condition extant at any time during the pendency of the appeal, since September 2004.  The presence of PTSD, schizophrenia, and a depressive disorder must be specifically discussed.

b)  For each diagnosed psychiatric disorder, the examiner must opine as to whether such was at least as likely as not caused or aggravated by his first period of active duty from 1968 to 1970.  His stated fear of hostile enemy action must be discussed, as well as an incident with an exploding or misfiring weapon.

c)  For each diagnosed psychiatric disorder, the examiner must opine as to whether such was at least as likely as not caused or aggravated by events during the Veteran's ARNG service in 1976 and 1977, to include a car accident.

d)  For each diagnosed psychiatric disorder, the examiner must opine as to whether such was at least as likely as not caused or aggravated by his second period of active duty from January 1991 to March 1991.  The examiner should assume for purposes of the examination that a condition existed at the time of entry onto active duty, and the opinion must discuss whether January 1991 treatment for and complaints of nightmares and PTSD symptoms represents an acute and temporary exacerbation of the condition, or is the start of a chronic worsening.  The examiner must opine as to whether it is clear and unmistakable that any in-service aggravation was due to the natural progression of the mental disorder.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




